COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-141-CV
 
 
WENDY JO ARCHER                                                                         APPELLANT
 
                                                             V.
 
CHRISTOPHER JOHN
ARCHER                                                          APPELLEE
 
                                                       ------------
 
              FROM
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------




Appellant
Wendy Jo Archer attempts to appeal from denial of her motion to recuse the
trial judge in cause number 325-371563-04. 
Judge Jeff Walker heard appellant=s
motion and denied it on April 16, 2010. 
Appellant filed a notice of appeal, and on May 12, 2010, we notified the
parties of our concern that this court lacked jurisdiction over this appeal
because the AOrder
Denying Motion to Recuse@ does not appear to be a
final judgment or an appealable interlocutory order.  We also stated that the appeal would be
dismissed for want of jurisdiction unless appellant or any party desiring to
continue the appeal filed with the court, on or before May 24, 2010, a response
showing grounds for continuing the appeal. 
No response has been filed.
Generally,
an appeal may be taken only from a final judgment or order.  Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001).  An order denying a
motion to recuse is an unappealable interlocutory order.  Hawkins v. Walker, 233 S.W.3d 380, 401
(Tex. App.CFort
Worth 2007, pet. denied). Specifically, rule 18a of the Texas Rules of Civil
Procedure provides that an order denying a motion to recuse may be reviewed
only Aon
appeal from the final judgment.@  Tex. R. Civ. P. 18a(f); see Hawkins,
233 S.W.3d at 401.  Because the order
from which appellant attempts to appeal is an unappealable interlocutory order,
we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
 
PANEL:  MCCOY, DAUPHINOT, and WALKER, JJ.
 
DELIVERED:  July 1, 2010




[1]See Tex. R. App. P.
47.4.